DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants reply on 07/22/2022 in reply to the Office Action mailed on 04/27/2022 is acknowledged. Claims 1 and 11 are amended.  Claims 1-20 are present for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn -Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	…The specification teaches nucleic acid constructs encoding specific periplasmic fusion proteins, vectors comprising the nucleic acid constructs, and methods of producing such periplasmic fusion proteins in mutant protease deficient E. coli cells for producing the periplasmic fusion proteins. Said periplasmic fusion proteins comprise a binding motif such as SpyTag, SpyTag002, or SpyTag003 that are attached to a first protein such as an antigen binding fragment (Fab, ScFv or scFab) or embedded within an amino acid sequence of the first protein. 
	The specification does not teach a periplasmic fusion protein comprising a sequence with up to 40% sequence divergence compared to the binding motif of SEQ ID NO: 1.
However, as presented, claims 1, 9, 11 and 13 and dependent claims thereof  encompass methods that use of a genus of periplasmic fusion proteins comprising a binding motif that show up to 40% variation relative to the binding motif of SEQ ID NO: 1. Likewise claims 2, 3, 10 and dependent claims 14-20 encompass where the binding motif comprises SEQ ID NO: 2 or any sequence comprising up to 30% variation to SEQ ID NO: 2 or a binding sequence that shows up to 22% divergence from SEQ ID NO: 36…
	
Applicants argue: 
"…First, Applicant respectfully submits that reliance on the teachings of Devos et al. is not relevant to the presently claimed invention. Particularly, Devos et al. is directed to the practice of assigning a potential function to a protein on the basis of sequence similarity to proteins whose function has been experimentally investigated. This is related to the field of proteomics and is unrelated to the presently claimed invention which recites binding motifs having particular percentages of sequence identity to SpyTag, SpyTag002, and SpyTag003. 
To comply with the written description requirement, the specification must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, [the inventor] was in possession of the invention.” Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed. Cir. 1991). “[T]he determination of what is needed to support generic claims to biological subject matter depends on a variety of factors, such as the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, the predictability of the aspect at issue, and other considerations appropriate to the subject matter.” Capon v. Eshhar, 418 F.3d 1349, 1359 (Fed. Cir. 2005). Furthermore, the Enzo court adopted the standard that “the written description requirement can be met by ‘showing that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics .. .i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.’” See Enzo Biochem, Inc. v. Gen-Probe Inc., 296 F.3d 1316, 1324, 63 U.S.P.Q.2d 1609, 1613 (Fed. Cir. 2002).
Furthermore the In Enzo Biochem, Inc. v. Gen-Probe Inc., 281 the Federal Circuit reversed its prior decision, and held that a reference to a deposit of genetic material in a patent specification may be sufficient to describe the material in accordance with 35 U.S.C. § 112. 

Applicants further argue:
"… the sequences of SpyTag, SpyTag002, and SpyTag003 are known in the art. Furthermore, those amino acids critical for the function of SpyTag, SpyTag002, and SpyTag003 (see, for example, Keeble et al. (references 60 and 61) and Zakeri et al. (reference 94) of record in the IDS filed April 15, 2020 and Hatlem et al. (reference 14) in the IDS filed October 12, 2021. For example, the state of the art identifies those amino acids critical for the function of the SpyTag/Spy Catcher systems and those that can be modified without abolishing the function of these binding motifs/partners. This information is also discussed in the as-filed application at paragraph [0003] and the amino acids responsible for the formation of the is peptide bonds are identified (the aspartic acid in SpyTag and its variants and the reactive lysine residue in SpyCatcher). In view of the state of the art, the level of skill in the art, the maturity of the SpyCatcher technology, the knowledge surrounding the structure and function of SpyTag, SpyTag002, and SpyTag003, and the disclosure of the full sequence of SpyTag, SpyTag002, and SpyTag003, Applicant submits that those skilled in the art would have recognized that the inventors were in possession of the claimed invention at the time the application was filed..."


	Applicants argument has been carefully considered. The rejections of claims 1-12 are hereby withdrawn. The claim rejections are withdrawn because the SpyTag and the SpyCatcher sequences and the conserved sequences for function were well known and that the method requires an E. coli cell with reduced or no TSP activity. Furthermore the written description rejections of claims 7, 8 and 12 are withdrawn because these claims recite specific genetically modified strains that were deposited. With respect to claims 13-20 an examiner's amendment is made in alignment with Applicant's argument and withdrawal of the rejections. Claims 13-20 have been amended to incorporate limitation of allowed claim 1 (see amendment below). 

Withdrawn -Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alam et al (Synthetic Modular Antibody Construction by Using the SpyTag/SpyCatcher Protein-Ligase System Chem Biochem Volume18, Issue22, November 16, 2017 Pages 2217-2221 in IDS) in view of Chen et al (High level of accumulation of a recombinant antibody fragment in the periplasm of Escherichia coli requires a triple-mutant (degP prc spr host strain). Biotechnol Bioeng 2004 Mar 5;85(5):463-74. In IDS.
	The claims encompass a method for producing a periplasmic fusion protein, the method comprising: culturing  E. coli host cells transformed with a vector containing nucleic acid
encoding the periplasmic fusion protein in a culture medium under conditions effective to
express the periplasmic fusion protein, wherein: the periplasmic fusion protein comprises a binding motif attached to a first protein or where the binding motif is embedded within an amino acid sequence of the first protein; the binding motif comprises SEQ ID NO: 1 or a sequence with at least 60% sequence identity to SEQ ID NO: 1; and the E. coli host cells have reduced or no Tsp protein activity as compared to a wild-type cell. 
	It is noted that the specification teaches periplasmic fusion proteins comprising a binding motif such as SpyTag (SEQ ID NO:1), SpyTag002 (SEQ ID NO: 2), or SpyTag003 (SEQ ID NO:36) that are attached to a first protein such as an antigen binding fragment or embedded within an amino acid sequence of the first protein.
	Alam et al teach expressing and post-translational assembly of antibody constant and variable domain parts in different combinations by using a protein ligase to create an antibody-like affinity devices from scratch with desired properties that are based on the summed properties of the parts. More specifically they used the SpyTag/SpyCatcher ligase system to post-translationally assemble antigen binding fragment Fab, scFv, and Fc domains in different combinations, some of which are not generated naturally or by using genetic-engineering approaches.
	They teach that each SpyTag  has 13 amino acids (identical to SEQ ID NO: 1)  and the SpyCatcher has 138 amino acids long. They teach that the SpyTag and SpyCatcher come together to form an iso-peptide bond between an aspartic acid on the SpyTag and a lysine on the SpyCatcher. They further teach that the SpyTag and SpyCatcher can be fused to either the C or N terminus of a protein. They constructed three antibody parts (Fab, scFv, and Fc domains) as SpyTag and SpyCatcher fusions (see Scheme1). The Fab domain was generated from a Fab-phage display selection against the HER3 protein. scFvs were constructed from this Fab by fusing the VL and VH domains together by using a(G4S)3 linker. The Fab and scFv were genetically engineered to express either the SpyTag or SpyCatcher-His-Tag at their C-terminus to avoid interacting with complementarity determining regions (CDRs). The Fc domain was genetically engineered to express the SpyTag or SpyCatcher at its N-terminus. SpyTag and SpyCatcher Fab and scFv fusions were expressed in Escherichia coli and purified by using protein L chromatography (see Figure1). Fusion of the SpyTag or SpyCatcher to scFv and Fab did not influence expression, and up to10 mg per L was obtained from bacterial culture, or binding to HER3…
	
Applicants argue:
 .. In an effort to cure this defect in the teachings of Alam et al., the Office Action argues that
Chen et al. teach that proteolytic degradation of the light chain was observed during production of a humanized antibody fragment that is secreted into the periplasm of Escherichia coli. It is asserted that Chen et al. teach that the combination of mutations in degP pre (Tsp), spr was necessary for the host cells to produce the highest levels of the desired recombinant antibody fragment. The Office Action concludes that it would have been obvious to the person of ordinary skill in the art to use the Tsp negative strains taught by Chen et al. to produce the fusion constructs comprising the SpyTag or SpyCatcher fused to antigen binding fragment Fab, scFv, and Fc according to Alam et al. because Chen et al. teach the combination of mutations in degP prc (Tsp), spr was necessary for the cells to produce high levels of the desired recombinant antibody fragment. Applicant disagrees and traverses.
	As noted by the Supreme Court, “a patent composed of several elements is not proved obvious merely by demonstrating that each of its elements was, independently, known in the prior art.” KSR Int'l v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007). It is also impermissible within the framework of an obviousness rejection to pick and choose from any one reference only so much of it as will support a given position, to the exclusion of other parts necessary to the full appreciation of what such reference fairly suggests to one of ordinary skill in the art. In re Wesslau, 353 F.2d 238, 241 (CCPA 1965). Furthermore, as stated in In re Shuman, 361 F.2d 1008, 1012 (C.C.P.A.1966), it is impermissible to first ascertain factually what Applicant did and then view the prior art (references) in such a manner as to select from the random facts from those references which may be modified and then utilized to reconstruct the claimed invention from the cited references. At the outset, it is noted that Alam et al. do not teach that they experienced proteolytic degradation of product produced in their E. coli cells. For example, the reference teaches that fusion of SpyTag or SpyCatcher to scFv or Fab did not influence expression and that up to 10 mg per L of bacterial culture of expressed protein was obtained. Alam et al. also teach that fusion of SpyTag or SpyCatcher to the N terminus of Fc domains did not influence expression, and the authors obtained up to 50 mg of expressed protein per L of cell culture supernatant (see paragraph bridging pages 2218-2219). The reference provides no teaching or suggestion that expressed fusion proteins suffered from proteolytic degradation or that yields were decreased by proteolytic activity in the E. coli expression system…" 


	Applicants argument has been carefully considered. It is noted that claims 13-20 are product claims that do not require the E. coli strain that is TSP deficient. Therefore the rejections are withdrawn with the following amendments. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 13 (Replace). The method of claim 1 where the periplasmic fusion protein comprises a binding motif attached directly or via a linker to a C-terminus of a protein structural domain in a first protein, wherein the binding motif comprises SEQ ID NO: 1 or a sequence with at least 60% sequence identity to SEQ ID NO :1.
 
14 (Replace). The method of claim 13 where the binding motif of the periplasmic fusion protein is attached directly to the C-terminus of the protein structural domain in the first protein and the binding motif is proteolytically resistant.

15 (Replace). The method of claim 14 comprising the periplasmic fusion protein, wherein the protein structural domain is a human scFv single chain antibody fragment that is C-terminally truncated within the FR4 region.

16 (Replace). The method of claim 13 where wherein the binding motif of the periplasmic fusion protein, is attached to the C-terminus of the protein structural domain in the first protein via a 1 or 2 amino acid linker.

17 (Replace). The method of claim 13 wherein the binding motif of the periplasmic fusion protein is attached to the C-terminus at IMGT position 121 of a human heavy chain CH1 antibody domain via a 2, 3, or 4 amino acid linker.

18 (Replace). The method of claim 13 wherein the binding motif of the periplasmic fusion protein is attached to the C-terminus at IMGT position 121 of a human constant light chain antibody domain via a 2, 3, or 4 amino acid linker.

19 (Replace). The method of claim 13 where the nucleic acid construct comprises a polynucleotide sequence encoding the periplasmic fusion protein.

20 (Replace). A method where the vector comprises the nucleic acid construct of claim 19.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art teachings are by Alam et al (Synthetic Modular Antibody Construction by Using the SpyTag/SpyCatcher Protein-Ligase System Chem Biochem Volume18, Issue22, November 16, 2017 Pages 2217-2221 in IDS).
	 Alam et al teach expressing and post-translational assembly of antibody constant and variable domain parts in different combinations to create an antibody-like affinity devices. More specifically they used the SpyTag/SpyCatcher ligase system to post-translationally assemble antigen binding fragment Fab, scFv, and Fc domains in different combinations, some of which are not generated naturally or by using genetic-engineering approaches. They further teach that each SpyTag  has 13 amino acids (identical to SEQ ID NO: 1)  and the SpyCatcher has 138 amino acids long. They teach that the SpyTag and SpyCatcher come together to form an iso-peptide bond between an aspartic acid on the SpyTag and a lysine on the SpyCatcher. They further teach that the SpyTag and SpyCatcher can be fused to either the C or N terminus of a protein. They constructed three antibody parts (Fab, scFv, and Fc domains) as SpyTag and SpyCatcher fusions (see Scheme1). The Fab domain was generated from a Fab-phage display selection against the HER3 protein. scFvs were constructed from this Fab by fusing the VL and VH domains together by using a(G4S)3 linker. The Fab and scFv were genetically engineered to express either the SpyTag or SpyCatcher-His-Tag at their C-terminus to avoid interacting with complementarity determining regions (CDRs). The Fc domain was genetically engineered to express the SpyTag or SpyCatcher at its N-terminus. SpyTag and SpyCatcher Fab and scFv fusions were expressed in Escherichia coli and purified by using protein L chromatography (see Figure1). Fusion of the SpyTag or SpyCatcher to scFv and Fab did not influence expression, and up to10 mg per L was obtained from bacterial culture, or binding to HER3.
	SpyTag–and SpyCatcher–Fc domain fusions were constructed by ligating the SpyTag or SpyCatcher to the N-terminus of the Fc-domain and hinge region from IgG1 to mimic the orientation of Fab and Fc domains in natural antibodies. SpyCatcher-Fc and SpyTag-Fc fusions were expressed in the Expi293 expression system and purified by  protein A chromatography (Figure1). Fusion of the SpyTag or SpyCatcher to the N-terminus of the Fc domain did not influence expression, and they obtained up to 50 mg per L of cell culture supernatant. 
	However Alam et at do not teach an E.coli strains with reduced or mutated TSP (tail specific protease) for expressing fusion constructs comprising the SpyTag or SpyCatcher fused to antigen binding fragment Fab, scFv, and Fc as required in the instant claims. 
The prior art does not specifically teach a method of expressing recombinant periplasmic fusion proteins comprising a binding motif such as SpyTag (SEQ ID NO:1), SpyTag002 (SEQ ID NO: 2), or SpyTag003 (SEQ ID NO:36) that are attached to or embedded within a first protein where said constructs are expressed in a recombinant E. coli cell with reduced or no TSP (tail specific protease) activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion: Claims 1-20 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAGNEW H GEBREYESUS whose telephone number is (571)272-2937. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/KAGNEW H GEBREYESUS/            Primary Examiner, Art Unit 1652                                                                                                                                                                                            	August 13, 2022